Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8, 10-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baracaldo Angel et al. (US Pub. No. 2018/0240028).

             Regarding claims 1, 11 and 20, with respect to Figures 1-8, Baracaldo Angel teaches a method for analyzing and classifying a voice call (abstract), the method comprising: 
             intercepting a voice call session between a caller 10 in Fig.1 [i.e., initiating device] and a an object worn/carried by user 30 in Fig.1 [i.e., recipient device] (fig.1; paragraphs 0022-0024); 
             transcribing [i.e., transforming] voice call data exchanged between the initiating device and the recipient device during the voice call session into a predefined data format (paragraphs 0023, 0036); 
             analyzing the transformed voice call data to determine one or more attributes of the intercepted voice call (paragraph 0036); and 

              classifying the intercepted voice call using the one or more identified features (paragraph 0036).
 
               Regarding claims 2 and 12, Baracaldo Angel teaches wherein transforming the voice call data further comprises recording the voice call data and wherein the predefined data format comprises formatted text (paragraphs 0008, 0036).

                Regarding claims 3 and 13, Baracaldo Angel teaches wherein classification type of the intercepted voice call includes at least one of: a regular call and unwanted call and wherein the one or more identified features includes at least one of: a call category, emotional component of the voice call data, presence of robotized speech and call duration (paragraphs 0036, 0041).

                 Regarding claims 4 and 14, Baracaldo Angel teaches wherein the call category includes at least one of: telemarketing, social survey, offer of services, fraud (paragraphs 0016, 0036).

                  Regarding claims 5 and 15, Baracaldo Angel teaches wherein the call category is determined using one or more call categorization attributes based on the recording, and wherein the call categorization attributes include at least one of: words, n-grams, word-embedding, bag-of-words (paragraphs 0063, 0064).



                 Regarding claims 8 and 18, Baracaldo Angel teaches wherein classifying the intercepted voice call further comprises using a trained classification model based on a set of previously selected voice calls having features (paragraph 0034).                

                 Regarding claim 10, Baracaldo Angel teaches sending a notification to the recipient device, wherein the notification indicates a classification category of the intercepted voice call (paragraph 0092).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baracaldo Angel et al. (US Pub. No. 2008/0320082) in view of Skantze et al. (U.S. Pub. No. 2018/0122377).  

            Regarding claims 7 and 17, Baracaldo Angel teaches wherein the presence of the robotized speech is determined using a voice and content analyzer (paragraph 0037). However, Baracaldo Angel does not specifically teach that speech is determined using a set of previously selected strings of phonemes. Skantze teaches that speech is determined using a character string [i.e., a set . 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baracaldo Angel et al. (US Pub. No. 2008/0320082) in view of St-Cyr et al. (U.S. Pub. No. 2019/0158666).  

            Regarding claims 9 and 19, Baracaldo Angel teaches herein the the assessment unit 240 apply Bayesian network to aggregate data (paragraphs 0047, 0079, 0080). However, Baracaldo Angel does not specifically teach that the trained classification model is based on at least one of: naive Bayesian classifier, logistic regression, MRF (Markov Random Field) classifier, SVM (support vector machine), k-nearest neighbor, and/or decision tree. St-Cyr teaches that the trained classification model is based on at least one of: naive Bayesian classifier, logistic regression, MRF (Markov Random Field) classifier, SVM (support vector machine), k-nearest neighbor, and/or decision tree (fig.4A; paragraph 0130). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Baracaldo Angel to incorporate the feature of the trained classification model is based on at least one of: naive Bayesian classifier, logistic regression, MRF (Markov Random Field) classifier, SVM (support vector machine), k-nearest neighbor, and/or decision tree in Baracaldo Angel’s invention as taught by St-Cyr. The motivation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
February 5, 2022